EXHIBIT C
                                                                    October 6, 2019



The Honorable Paul Oetken
U.S. District Court Judge
Southern District of New York



Dear Sir:

      My name is Camden Capser. I'm sixteen years old and a junior at Billings Central
Catholic High School in Billings, Montana.

      I'm writing you concerning my father, Todd Capser. Dad has been my mentor
and best friend my whole life. Teaching me right from wrong. Teaching me to work hard,
study hard, and strive for whatever I want in life.

       Since my parents divorce it has been a tough challenge for my sisters and I, but
we have managed to split our time up between both parents. With this said, these
challenges were nothing compared to life since my father was taken away. I have had to
deal with so many emotions. From anger to complete sadness.

       My dad has been the only track coach I've ever had and I so need his guidance
the rest of this year and going into my senior year of high school. With college nearing I
will need to make choices that I cannot make without my father's constant guidance and
support.

       Please sir, let my father prove to the world that he is still a good man and the
greatest father to my sisters and I. I know my father is so remorseful for what he did and
he is working hard to make up for it. We all need to move on and make this world a
better place to live in.

       Please your honor, please let my father come home. My sisters and I need our
dad right now more than ever.


Sincerely Yours,




 Camden Capser
